Citation Nr: 1714165	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to May 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in April 2014.  This case was previously before the Board in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the Veteran's claims is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, a November 12, 2015 VA treatment record indicated that the Veteran should return for a follow up appointment in January 2016 and an October 22, 2015 treatment record indicates that the Veteran should return for a follow up appointment in May 2016.  VA treatment records subsequent to November 12, 2015 have not been associated with the claims file.  Additionally, VA treatment records from August 5, 2015, August 31, 2012, June 14, 2012, and May 21, 2012 indicate that non-VA medical records and fee basis physical therapy records had been uploaded into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Accordingly, on remand the aforementioned records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

There also appear to be outstanding private treatment records.  An October 22, 2015 treatment record indicated that the Veteran received pain management from "Plant City," an October 16, 2014 record indicated that the Veteran's private primary care provider was Dr. Fraiser and that his private pain physician was Dr. DiGeronimo, and a September 4, 2014 record indicated that the Veteran's private pain management was performed by Dr. Turner.  On remand reasonable efforts should be made to obtain any outstanding private treatment records.

There may also be outstanding records from the Social Security Administration (SSA).  A February 18, 2009 VA treatment record indicated that the Veteran would begin receiving SSA next month.  The record also contains an undated "Disability Report - Adult" indicating that the Veteran applied for SSA disability benefits.  As any outstanding SSA records may be relevant to the pending appeals, reasonable efforts should be made to obtain any available records from SSA.

The Veteran was provided a VA mental disorders examination in October 2008.  The examiner diagnosed the Veteran with dysthymia and undifferentiated somatoform disorder and opined that these conditions were less likely than not related to the Veteran's reported depression during service.  Since that time, the record shows diagnoses of depression and anxiety.  The Board finds that another examination and opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated VA treatment records dating since November 12, 2015, as well as the VistA Imaging records referenced in the August 5, 2015, August 31, 2012, June 14, 2012, and May 22, 2012 VA treatment records and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal, to include Plant City, Dr. Fraiser, Dr. DiGeronimo, and Dr. Turner.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Request from SSA the disability decision and all related records concerning the Veteran's application for disability benefits, and associate the records with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

4.  Schedule the Veteran for a VA mental disorders examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should state whether the diagnosed psychiatric condition(s), to include depression and anxiety as noted in VA treatment records, are at least as likely as not related to his military service, to include reports in June 1974 and February 1976 treatment records indicating that the Veteran was counseled twice regarding marital problems and that he reported being depressed for three months.  A rationale for all opinions expressed should be provided.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




